Case: 20-11387    Date Filed: 09/29/2020   Page: 1 of 8



                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11387
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:19-cv-22151-KMM

APRIL P. FOX,

                                                            Plaintiff-Appellant,

                                   versus

FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
Child Protective Team,
DAVID OKON,
DCF, CPT Investigator,
JACKSON MEMORIAL HOSPITAL,
DR. MARIA BASTOS,
DR. JOAN ALVARANGA,
ELIZABETH ANTHONY,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 29, 2020)
                Case: 20-11387      Date Filed: 09/29/2020      Page: 2 of 8



Before WILSON, LAGOA and MARCUS, Circuit Judges.

PER CURIAM:

       April Fox, proceeding pro se, appeals the district court’s order dismissing her

civil complaint for lack of subject-matter jurisdiction based on the Rooker-Feldman1

doctrine. On appeal, she argues that Rooker-Feldman is inapplicable because she is

invoking federal jurisdiction for violations of her constitutional rights, not for

appellate review of her state-court dependency case. After careful review, we affirm.

       We review a district court’s application of the Rooker-Feldman doctrine de

novo. Lozman v. City of Riviera Beach, 713 F.3d 1066, 1069–70 (11th Cir. 2013).

The party raising a claim bears the burden of proving federal subject-matter

jurisdiction. Williams v. Poarch Band of Creek Indians, 839 F.3d 1312, 1314 (11th

Cir. 2016). Although we read briefs filed by pro se litigants liberally, we will not

address arguments raised for the first time in a pro se litigant’s reply brief. Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Liberal construction of pro se

pleadings “does not give a court license to serve as de facto counsel for a party, or

to rewrite an otherwise deficient pleading in order to sustain an action.” Campbell

v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014) (quotations omitted).




       1
         The Rooker-Feldman doctrine derives from Rooker v. Fidelity Tr. Co., 263 U.S. 413
(1923), and District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              2
               Case: 20-11387     Date Filed: 09/29/2020    Page: 3 of 8



      Generally speaking, the Rooker-Feldman doctrine bars federal district courts

from reviewing state court decisions because lower federal courts lack subject matter

jurisdiction over final state-court judgments. See Alvarez v. Att’y Gen. for Fla., 679
F.3d 1257, 1262–64 (11th Cir. 2012). The Rooker-Feldman doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Nicholson v. Shafe, 558
F.3d 1266, 1274 (11th Cir. 2009) (quotations omitted). The doctrine applies not only

to federal claims actually raised in the state court, but also to claims that were not

raised in the state court but are inextricably intertwined with the state court’s

judgment. Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). A claim is

inextricably intertwined if it would effectively nullify the state-court judgment or if

it succeeds only to the extent the state court wrongly decided the issues. Id.

However, it does not apply when a party did not have a reasonable opportunity to

raise his or her federal claims in state proceedings. Id.

      We’ve applied Rooker-Feldman principles to child custody proceedings on

multiple occasions and have concluded that, under Rooker-Feldman, we may not

interfere with final judgments rendered by state courts. See Goodman ex rel.

Goodman v. Sipos, 259 F.3d 1327, 1332–33 (11th Cir. 2001); Liedel v. Juv. Ct. of

Madison Cnty., 891 F.2d 1542, 1545–46 (11th Cir. 1990); Staley v. Ledbetter, 837


                                           3
               Case: 20-11387     Date Filed: 09/29/2020    Page: 4 of 8
F.2d 1016, 1017–18 (11th Cir. 1988). In Staley, for example, we held that the

Rooker-Feldman doctrine deprived the district court of jurisdiction over a plaintiff’s

42 U.S.C. § 1983 claim in which “[s]he requested reinstatement of parental custody

and psychiatric care at state expense for her children and herself” based on alleged

violations of the Equal Protection and Due Process Clauses of the Fourteenth

Amendment. 837 F.2d at 1017. We concluded that the plaintiff “in essence sought

to reverse a state court’s child custody determination,” when she sought “to

challenge collaterally the state agency and court proceedings that terminated her

parental rights,” noting that “federal courts are not a forum for appealing state court

decisions.” Id. at 1017–18.

      In Liedel, parents who lost in a state-court child custody action filed suit under

§ 1983 seeking “a temporary restraining order and a permanent injunction against

the Department [of Human Resources] and Juvenile Court, preventing them from

enforcing the Juvenile Court’s prior orders and preventing them from issuing further

orders against the [plaintiffs].” 891 F.2d at 1544. We reasoned that the requested

relief “would effectively nullify those state orders,” and therefore held that “[t]o the

extent that the [plaintiffs’] federal court complaint seeks to challenge the final state

court judgment, it must be dismissed for lack of jurisdiction under the Rooker-

Feldman doctrine.” Id. at 1545–46.




                                           4
               Case: 20-11387     Date Filed: 09/29/2020   Page: 5 of 8



      In contrast, in Goodman, the plaintiff challenged the constitutionality of a

search of her home that occurred before the state custody proceedings were initiated

and from which no evidence or other information was introduced in state court or

relied upon by the court. 259 F.3d at 1332–34. We concluded that her claim was

not inextricably intertwined with the state-court custody proceedings because her

federal claim could succeed without calling into doubt the state-court decision. Id.

at 1334. However, as for her due process challenge to the state’s ex parte

proceedings, we concluded that the claim was barred for two reasons: (1) it

succeeded only to the extent that the state court wrongly decided the custody issue;

and (2) Goodman had a “reasonable opportunity” to present her constitutional claims

during the state juvenile court proceedings, since Georgia law permitted

constitutional challenges to a juvenile court’s orders to be brought in juvenile court

and those challenges were subject to review by the Georgia Supreme Court. Id.

      Florida state circuit courts have exclusive original jurisdiction over

termination of parental rights proceedings. Fla. Stat. § 39.801. Any child, parent,

or guardian may appeal a Florida state-court order terminating parental rights to the

state appellate courts. Fla. Stat. § 39.815; Fla. R. App. P. 9.146 (stating that appeal

proceedings in termination of parental rights cases are the same as in civil cases);

see also Fla. Dep’t of Child. & Fams. v. F.L., 880 So. 2d 602 (Fla. 2004) (addressing

a constitutional issue on appeal from a termination of parental rights proceeding).


                                          5
               Case: 20-11387    Date Filed: 09/29/2020    Page: 6 of 8



Moreover, we’ve said that parties to dependency proceedings who were present and

participated had “a reasonable opportunity to bring their constitutional challenges”

in state court. Goodman, 259 F.3d at 1334.

      A district court has supplemental jurisdiction over claims that “form part of

the same case or controversy” as the underlying claims to which the court has

original jurisdiction. 28 U.S.C. § 1367(a). However, the court may decline to

exercise supplemental jurisdiction over a claim when it has dismissed all claims over

which it had original jurisdiction. Id. § 1367(c)(3).

      Here, Fox’s complaint stems from a Termination of Parental Rights (“TPR”)

action the Florida Department of Children and Families (“FDCF”) lodged against

her, after Fox brought her ten-month-old baby to the hospital with injuries that

prompted doctors to report her to FDCF for child abuse. In the state court TPR

proceedings, Fox lost her parental rights and her daughter was removed from her

home, although Fox was ultimately acquitted of the criminal charges filed in

connection with the reported abuse. She then brought this lawsuit in the United

States District Court for the Southern District of Florida against FDCF and others,

arising out of the FDCP’s TPR action.

      The record reveals, however, that the district court properly dismissed Fox’s

federal claims for lack of subject matter jurisdiction under the Rooker-Feldman

doctrine. For starters, Fox’s claims -- that the appellees violated her constitutional


                                          6
               Case: 20-11387     Date Filed: 09/29/2020   Page: 7 of 8



rights -- are inextricably intertwined with the state-court judgment. Casale, 558 F.3d

at 1260. Specifically, she claimed that FDCF violated her constitutional rights by

filing the TPR petition that led to the termination of her parental rights, that a FDCF

investigator violated her Fourth and Fourteenth Amendment rights when he removed

her daughter from her home, and that a supervisor at the Family Resource Center of

South Florida, Inc. violated her Fourteenth Amendment rights by drafting an

untruthful TPR petition. Succeeding on these federal claims would effectively

nullify the state-court judgment because it would require the federal court to deem

invalid the state court’s order terminating her parental rights and stripping her of

custody. See Casale, 558 F.3d at 1260; Liedel, 891 F.2d at 1545–46. Therefore, her

allegations are inextricably intertwined with the underlying state-court dispute

concerning the termination of her parental rights.

      In addition, Fox had a reasonable opportunity to present her constitutional

claims during the TPR proceeding before the state court. Casale, 558 F.3d at 1260.

Fox referenced the TPR petition and trial proceeding that terminated her parental

rights several times throughout her complaint and acknowledged her participation in

those proceedings. As in Goodman, Fox had a reasonable opportunity to bring her

constitutional challenges in the state-court proceedings. 259 F.3d at 1334.

      To the extent Fox argues that the Rooker-Feldman doctrine “fails on its face”

because family court is a “court of the [e]xecutive [b]ranch that may not hear


                                          7
                 Case: 20-11387        Date Filed: 09/29/2020        Page: 8 of 8



constitutional issues,” the Florida Legislature has codified that the state’s circuit

courts have exclusive original jurisdiction over TPR proceedings. Fla. Stat. §

39.801. Florida’s statutory scheme also permitted Fox to appeal the TPR order to

the state’s appellate courts. Fla. Stat. § 39.815; Fla. R. App. P. 9.146. And we’ve

previously upheld the application of the Rooker-Feldman doctrine to child custody

proceedings. See Goodman, 259 F.3d at 1332–34; Liedel, 891 F.2d at 1545; Staley,
837 F.2d at 1017–18. Thus, the Rooker-Feldman doctrine is not prohibited by the

underlying nature of Fox’s state-court proceeding.

       Finally, the district court properly declined to exercise supplemental

jurisdiction over Fox’s remaining state claims because her federal anchor claims

were properly dismissed for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine. See 28 U.S.C. § 1367(c)(3). Accordingly, we affirm.2

       AFFIRMED.




2
        We add that as for Fox’s argument in her reply brief that the Rooker-Feldman doctrine
does not apply because she is suing for a violation of her constitutional rights so the Supremacy
Clause controls, we will not address arguments raised for the first time in a pro se litigant’s reply
brief. Timson, 518 F.3d at 874.
                                                 8